Citation Nr: 1243591	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Montgomery, Alabama, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a chronic low back disability.  During the course of the appeal, the Atlanta, Georgia, VA Regional Office (RO) has become the agency of original jurisdiction over the current claim.

In an August 2010 videoconference hearing, the Veteran and his representative appeared before the undersigned Veterans Law Judge to present oral testimony in support of the appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In October 2010, the Board remanded the case to the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including scheduling the Veteran for a VA medical examination.  Following this development, the claim was readjudicated and the denial of service connection for a chronic low back disability was confirmed in a December 2011 supplemental statement of the case.  The case was recertified and returned to the Board in February 2012 and the Veteran now continues his appeal.

The Board notes that the Veteran is presently service connected at 100 percent for post-traumatic stress disorder.


FINDING OF FACT

A chronic low back disability was not documented in service, degenerative joint disease of the lumbosacral spine was not diagnosed within one year of service discharge, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's current low back disability and active service.  

CONCLUSION OF LAW

A chronic low back disability, to include degenerative joint and disc disease of the lumbosacral spine, was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim of entitlement to service connection for a chronic low back disability decided herein was filed in December 2005.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the appellant in developing the claim was dispatched later in December 2005, which only partially satisfied the above-described mandates, as the notice did not inform the Veteran of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, any issues relating to initial ratings and the effective date assigned are rendered moot as this appellate decision is denying the claim.  Thusly, no prejudice to the Veteran will result despite the aforementioned notice defect.  Otherwise, there is no timing of notice defect with respect to that part of the December 2005 notice letter that adequately (1) informed the claimant about the information and evidence necessary to substantiate the claim; (2) informed the claimant about the information and evidence that VA will seek to provide; and (3) informed the claimant about the information and evidence the claimant is expected to provide, as it preceded the initial adjudication of the claim in the February 2006 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In its October 2010 remand, the Board instructed the RO/AMC to attempt to obtain VA records for the period from 1972 - 1990, relating to the Veteran's alleged treatment for back symptoms, in addition to his Social Security Administration (SSA) medical records and to provide him with a VA medical examination for purposes of obtaining a medical nexus opinion.  In this regard, the Board observes that the claimant's service treatment records and relevant private, VA, and SSA medical records for the period from 1984 to 2011 have been obtained and associated with the claims file.  

VA has also provided the Veteran with a VA examination in May 2011, from which a diagnostic nexus opinion addressing the low back disability claim at issue was obtained.  The physician who conducted the examination had the opportunity to review the Veteran's claims file and his nexus opinion addressing the relationship between the Veteran's military service and the claimed disability at issue is supported by an objective rationale based on the physician's review of the Veteran's pertinent clinical history.  Furthermore, absent a challenge to the expertise of an examiner, which the appellant has not presented, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  Thus, the Board finds no defect in the aforementioned examination of record and the nexus opinion obtained therefrom and it is deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Pursuant to the Board's Remand, the RO/AMC conducted a search for VA records for the period from 1972 to 1990, relating to the Veteran's alleged treatment for back symptoms.  That search produced no records showing such treatment despite the RO/AMC's good faith attempt.  Thusly, in view of the evidentiary development undertaken, the Board concludes that the RO/AMC has substantially complied with the October 2010 remand instructions and that an additional remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to service connection for a chronic low back disability.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for complaints of back pain during active duty will permit service connection for a chronic low back disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303 , 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).

As relevant, the Veteran's service treatment records show that his spine and musculoskeletal system were clinically normal on enlistment examination in March 1963.  Shortly after entering service, he was treated in April 1963 for low back strain after he slipped.  He received several days of physical therapy and was treated with heat packs.  He reported that his back condition improved shortly thereafter.  A subsequent treatment note dated in December 1963 shows that he was treated for a injured finger while playing basketball.  No reference was made to outstanding low back problems.  Since April 1963, no further treatment for back complaints are shown in his service treatment records for the remainder of his period of active duty.  The Veteran was honorably discharged from service in April 1972.  His service treatment records do not include the report of a separation medical examination.

The earliest documented notation of back complaints presented in the post-service medical records associated with the Veteran's claims file is an August 1984 private hospitalization discharge summary.  While he provided a history of chronic low back pain, he made no reference to his active service or the duration of his back problems.  Otherwise, the report indicates that was involved in a motor vehicle accident, in which he sustained multiple facial laceration injuries.  

A June 1990 VA examination report shows, in pertinent part, that the Veteran reported having a history of gout but that he expressly denied having backache, joint pain, stiffness, joint swelling, or muscle weakness.

SSA records, including a decision dated in February 1992, show that the SSA determined that the Veteran was disabled as of March 1990 due to major depression and substance abuse disorder.  These records do not indicate that a chronic low back disability played any role in SSA's determination that the Veteran was disabled. 

Incidental to receiving VA psychiatric treatment in May 1994, the Veteran also reported having a history of back pain.  Subsequent VA medical records dated 2001 - 2011 show treatment for his complaints of chronic low back pain, which were attributed to diagnoses of degenerative disc and joint disease of his lumbosacral spine.  

A private treatment report dated in January 2001 shows that the Veteran reported date of onset of his low back pain as being "gradual," which he related to a history or prior injuries that included being in a helicopter crash in Vietnam, falling down some stairs in the 1970's, and several incidents when he slipped and fell in the snow.  (Although the Veteran is service-connected for PTSD due to service in the Republic of Vietnam, a review of the Veteran's service treatment reports and personnel records do not indicate that he was ever involved in a helicopter crash during active duty.)  

At his August 2010 videoconference hearing before the Board, the Veteran testified that he continued to experience chronic low back pain following his documented back injury in service, but that he did not seek medical treatment for it until 1977 after he developed elevated low back pain while reaching for parts as an assembly line worker at Ford Motor Company.  He maintained that this was not a post-service precipitating injury, but rather that his chronic low back pain was a continuation and progressive worsening of the back pain that began in service.  He also alleged that a VA physician who treated the Veteran in the 1970s associated his chronic low back symptoms with his period of active duty.

The Board notes that this juncture that the Veteran has alleged post-service treatment from private medical sources for his back pain as early as 1977, as well as VA treatment in the 1970s for the same.  With regard to the private treatment, he related to a VA examiner during a May 2011 examination that the medical facility where such treatment was received was located in Detroit, but that it had burned down and all of his medical records that were at this facility were destroyed.  With regard to the VA treatment alleged to have been received from 1972 - 1990, as previously stated, an attempt in good faith was undertaken by the RO/AMC to obtain these VA records, which was ultimately unsuccessful.

The report of a May 2011 VA orthopedic examination shows that the examining physician had thoroughly reviewed the Veteran's entire claims file.  He noted that the Veteran had been treated during service in April 1963 for low back pain, but that he reported falling and injuring his back several times afterwards in service, but that he did not seek treatment for his injury.  The examiner acknowledged the Veteran's account of continued back pain after service, but with no post-service treatment until 1977.  The examiner found that the available medical evidence certainly demonstrated post-service treatment for low back pain by 1989.  

Following a physical examination and X-ray study, which revealed minimal degenerative changes at the L4-5 and S1 vertebral levels, with grade 1 anterolisthesis at the L4-L5 vertebrae,  the examining physician diagnosed the Veteran as having lumbar spine degenerative joint disease.  He then opined that it was less likely as not [that] the Veteran's current lumbar spine condition is related to active service or had its onset within one year of active service.  The examiner based this negative opinion on his review of the claims file and the history provided by the Veteran.  Notably, he indicated that the Veteran had one episode of low back pain in the military that resolved in a few months [as indicated by the fact that] he was playing basketball later on that same year.  He then worked as a security guard in the prison system and at General Motors for approximately 13 years without any demonstrable problems.  He added that the X-rays showed minimal changes that would certainly occur in a person at age 67.  

The Board has considered the totality of the evidence and finds that the weight of the objective clinical evidence is against the Veteran's claim for service connection for a chronic low back disability.  Although his service medical records show treatment for a single incident of low back strain, these records do not indicate that this was a chronic disabling low back condition as his back symptoms are noted to have resolved with treatment.  Furthermore, no subsequent treatment for back pain is demonstrated for the remainder of service.

The available post-service medical records do not show documented indications of treatment for low back pain until 1984.  Although this report indicates a prior history of chiropractic treatment for low back pain going back several years, according to the Veteran's own account he did not seek medical treatment for his low back pain until 1977.  The Board has considered the Veteran's testimony regarding onset of low back pain in service with continuity of symptoms thereafter.  In the absence of medical records establishing continuity of symptomatology, a lay statement attesting to such may be sufficient in itself to establish a nexus with service if the statement is both credible and within the competence of the person presenting the statement to make.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certainly, the Veteran is competent to describe his own subjectively perceived symptoms, such as back pain, and their time of onset.  However, his statements that he experienced continuity of chronic low back pain since service to be credible.  The Board notes that the Veteran has presented several medical histories in his post-service treatment records that are inconsistent and conflict with his allegation of continuity of low back pain since active duty.  These include a June 1990 VA examination report, in which he denied having any history of backache despite prior documentation of chiropractic treatment for such symptoms in 1984.  Also, during treatment in January 2001, he reported gradual onset of low back pain with no specific time of onset, which conflicts with his current contention that the April 1963 treatment for low back strain in service was both the precipitating injury and date of onset of his chronic low back disability.  Additional conflicting histories are also presented in January 2001, which includes falling down a flight of stairs in the 1970s (which may or may not have been during service, but which nevertheless is not demonstrated in his service medical records to have happened), and allegedly being in a helicopter crash in Vietnam, of which there is no historical documentation in his service records to corroborate this incident.  Therefore, in view of these documented inconsistencies, which raise the specter of doubt over the veracity of the Veteran's self-reported medical history, the Board finds the Veteran's account of onset of low back pain in service and continuity of such symptoms since service to be non-credible for purposes of establishing a nexus between his chronic low back disability and his period of active duty.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of low back pain since service is not credible, to the extent that he asserts on his own authority, based on his own personal knowledge of the particulars of his individual case, that his chronic low back disability is related to service, because the record does not show that he is a trained and accredited medical professional, he therefore lacks the competence to make diagnoses or present commentary and opinion on matters pertaining to medical causation or etiology.  His statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has reviewed the objective medical evidence and finds that it does not establish a link between the Veteran's chronic low back disability and his period of military service.  The May 2011 VA medical examination presents a nexus opinion predicated on the examining physician's review of the Veteran's clinical history, which confers great probative weight upon his medical determinations.  His opinion states, in essence, that notwithstanding the subjective intensity of the Veteran's complaints regarding his back pain, his low back symptoms are only demonstrated to be mild on objective examination and the minimal degenerative changes of his lumbosacral spine shown on X-ray are entirely consistent with, and normal for a man of his advanced middle age.  Thusly, the VA clinician concluded that it is less likely as not that the Veteran's current lumbar spine condition is related to his period of active service, and furthermore that it was less likely as not that it had its onset within one year of his discharge from active service.

In view of the foregoing discussion, the Board concludes that an award of VA compensation is not warranted for the Veteran's chronic low back disability, to include degenerative disc and joint disease of the lumbosacral spine.  The clinical evidence establishes that this orthopedic disability did not originate in service or have its onset within one year after service, and is not otherwise related to service.  His claim of entitlement to service connection for a chronic low back disability must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



(CONTINUED NEXT PAGE)

ORDER

Service connection for a chronic low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


